        Case 3:19-cv-02056-MHH Document 19 Filed 05/05/20 Page 1 of 2                      FILED
                                                                                  2020 May-05 PM 02:05
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                      NORTHWESTERN DIVISION

EVA BLAIR CRITTENDEN,         )
                              )
    Plaintiff,                )
                              )
v.                            )                       CASE 3:19-cv-02056-MHH
                              )
THE DOMINION GROUP LLC and    )
CHAD’S PAYLESS PHARMACY INC., )
                              )
    Defendants.               )

                    JOINT STIPULATION OF DISMISSAL

      COMES NOW Plaintiff, Eva Blair Crittenden (“Plaintiff”), and Defendants,

The Dominion Group LLC and Chad’s Payless Pharmacy Inc. (“Defendants”), by

and through their undersigned counsel, and pursuant to Rule 41 (a)(1)(A)(ii) Fed.

R. Civ. P., hereby file this Joint Stipulation of Dismissal of this action with

prejudice and state as grounds:

   1. Plaintiff and Defendants have resolved this matter;

   2. There is no compelling reason for the case to continue in the parties’ view.

      WHEREFORE, premises considered, Plaintiff and Defendants hereby file

this Joint Stipulation of Dismissal of this action with prejudice. Each party shall

bear their own costs.

      Respectfully Submitted, this the 5th day of May 2020.
Case 3:19-cv-02056-MHH Document 19 Filed 05/05/20 Page 2 of 2




                                 /s/ Cassie E. Taylor
                                 Cassie E. Taylor
                                 ASB-8297-N67R
                                 ADA Group LLC
                                 4001 Carmichael Road
                                 Suite 570
                                 Montgomery, Alabama 36106
                                 Telephone: 334-356-5314
                                 Facsimile: 334-819-4032
                                 Email: CET@ADA-Firm.com
                                 Counsel for Plaintiff

                                 /s/ David B. Walston
                                 David B. Walston
                                 Christian & Small LLP
                                 505 North 20th Street
                                 Suite 1800
                                 Birmingham, Alabama 35203
                                 Telephone: 205-795-6588
                                 Facsimile: 205-328-6588
                                 Email: dbwalston@csattorneys.com
                                 Counsel for Defendants
